Citation Nr: 0502360	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that determination, the RO denied the 
veteran's claim for service connection for PTSD and denied 
his application to reopen a claim for service connection for 
right ear hearing loss.  The veteran appealed that 
determination.  

In an April 1999 application for compensation and pension, 
the veteran asserted his claim for service connection for 
hearing loss without specifying whether he was seeking 
bilateral hearing loss or hearing loss of a particular ear.  
The RO has developed and adjudicated this matter only as a 
claim for service connection for hearing loss of the right 
ear.  The RO should contact the veteran and have him to 
clarify whether he is seeking service connection for the left 
ear.  Thereafter, the RO should take appropriate action.  

In his correspondence, the veteran indicates his desire to 
establish service connection for a hearing loss disability.  
He does not distinguish between left or right ear hearing 
loss.  The case has been developed as an appeal on the issue 
of whether new and material evidence has been received to 
reopen a claim for right ear hearing loss.  The issue of 
service connection for left ear hearing loss is referred to 
the RO for appropriate action.  

As discussed in the body of this decision, the claim for 
service connection for hearing loss of the right ear is 
reopened.  That claim and the claim for service connection 
for PTSD will be addressed in the REMAND portion of the 
decision below.  The claims will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a January 1986 rating action, the RO denied the 
veteran's application to reopen a claim for service 
connection for right ear hearing disorder and informed the 
veteran of its determination that same month.  

2.  The veteran failed to file a notice of disagreement with 
the January 1986 rating action.  

3.  The evidence submitted since the January 1986 rating 
decision includes evidence which had not been previously 
submitted, which bears directly and substantially upon the 
specific matter of whether the veteran's right ear hearing 
loss was caused or aggravated by service, and which by itself 
or in connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1986 rating decision denying the veteran's 
application to reopen a claim for service connection for 
right ear condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d) (2004), 20.200, 20.302 
(2003).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for right ear 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a) (2004), 20.302, 20.1103 (2003).  

In a rating action dated in December 1982, the RO denied 
service connection for a right ear condition.  As the basis 
of that determination, the RO found that the disorder pre-
existed service, and the clinical evidence was negative 
evidence for treatment of an ear disorder.  The veteran was 
notified of the December 1982 determination in January 1983.  
However, the veteran did not file a notice of disagreement 
with that rating action.  Therefore, that determination 
became final.  Id.  

In a confirmed rating action dated in January 1986, the RO 
denied the veteran's application to reopen his claim for 
service connection for a right hear disorder.  The veteran 
was noted of that determination that same month.  However, 
the veteran failed to file a notice of disagreement with the 
January 1986 rating decision.  That decision also became 
final.  Id.  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The January 1986 rating action is the last final disallowance 
of the veteran's claim for service connection for a right ear 
hearing loss.  Evidence considered by the RO at that time 
consisted of the veteran's service medical records and VA 
outpatient treatment records dated from 1982 to 1985.  At the 
September 1970 pre-induction examination, hearing in the 
right ear was recorded in pure tone thresholds (in decibels) 
as 20, 15, 30, 15, and 30 at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz).  When the veteran was examined for separation 
from service in February 1973, hearing in the right ear was 
recorded as 25, 40, 40, 30, 35 at 500, 1000, 2000, 3000, and 
4000 Hz.  He was diagnosed as having mild low frequency 
hearing loss of the right ear.  The outpatient treatment 
records showed treatment for inner otitis of the right ear.  

As the basis of the January 1986 denial, the RO determined 
that the evidence (right inner otitis) was not sufficient to 
establish service connection.  

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for hearing loss in April 
1999.  Therefore, the claim is governed by the previous 
version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For purposes of determining whether new and material evidence 
has been presented to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

Evidence received subsequent to the January 1986 rating 
decision consists of VA outpatient treatment records dated 
from 1997 to 2004 which reflect that the veteran has been 
receiving treatment for bilateral sensorineural hearing loss.  
The evidence also includes an August 1999 statement of the 
veteran's spouse submitted on behalf of the veteran that 
provides that the veteran slept next to a canon during 
service.  The Board finds that this evidence is new in that 
it was not previously of record.  It is also material.  
Unlike the previous evidence, the medical evidence reflects 
that the veteran has a right ear hearing loss.  The statement 
provides the conditions under which the veteran served which 
may have affected his hearing loss.  The Board may assume 
that the statement is credible.  See Kutscherousky v. West, 
supra.   In light of the fact the veteran was diagnosed as 
having mild sensorineural hearing loss at separation, this 
evidence taken together is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  The aforemented evidence constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the Board is 
required to reopen the previously denied claim.  

Having reopened the claim for service connection for right 
ear hearing loss, the Board finds that further development is 
warranted as indicated in the remand portion of this 
decision.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.  To this extent only, the appeal is granted.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2004).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  For reasons set forth below additional 
development is warranted.  

PTSD

The record shows that the veteran is receiving Social 
Security Administration (SSA) disability benefits for his 
PTSD.  These records may contain evidence relevant to the 
veteran's claim but have not been obtained.  See Murincsak v. 
Brown, 2 Vet. App. 363 (1992).  

Right Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 2002).   

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the medical 
evidence relates the current condition to service.  See 38 
C.F.R. § 3.303(d) (2004); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

The veteran's pre-induction examination showed some decreased 
hearing in the right ear:  30 decibels at 2000 and 4000 Hz.  
Based on these findings, the RO determined that the veteran's 
right ear hearing loss preexisted service, was not aggravated 
by service, and denied the claim.  See 38 C.F.R. § 3.304(b), 
3.306 (2004).  The results of the pre-induction examination 
do not satisfy the criteria for hearing impairment (on the 
right) as prescribed by VA regulations.  See 38 C.F.R. 
§ 3.385.  In the absence of clinical findings of hearing loss 
in the right, the presumption of soundness has not been 
rebutted.  See 38 C.F.R. § 3.304(b).  Therefore, the question 
in this matter is whether the veteran's current right ear 
hearing loss was caused by service.  

The veteran was diagnosed as having sensorineural hearing 
loss of the right ear at separation.  Post service medical 
records beginning in the 1990s reflect that the veteran has 
sensorineural hearing loss of the right ear.  However, these 
records do not provide any audiological evaluations of the 
right ear.  Thus, the Board is of the view that a VA 
examination and opinion are warranted to determine the nature 
and extent of the disorder.  

Additionally Submitted Evidence 

After this matter was transferred to the Board, the veteran 
submitted additional medical evidence consisting of a private 
medical statement dated in May 2004 of Dr. Ariel Rojas Davis 
and VA outpatient treatment records dated from January to May 
2004 regarding treatment for his PTSD and hearing impairment.  
The RO should consider this evidence on remand.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Provide the veteran a VA audiometric 
examination to verify the current 
existence of defective hearing of the 
right ear pursuant to the provisions of 
38 C.F.R. § 3.385.  

If defective hearing pursuant to 
38 C.F.R. § 3.385 is shown on the VA 
audiometric examination, arrange for the 
veteran to undergo a VA otolaryngological 
examination to determine the nature and 
etiology of the veteran's right ear 
hearing loss.  Determine the nature and 
extent any tinnitus found to be present.  
The entire claims folder should be 
available to and be reviewed by the 
examiner.  Indicate that the claims file 
has been reviewed.  All clinical findings 
should be reported in detail.  

The examiner should provide an opinion 
addressing the following:  whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's right ear hearing loss had 
its onset in service or is in any other 
way causally related to service.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then, the RO should readjudicate the 
claim for service connection for PTSD and 
adjudicate the claim for service 
connection for right ear hearing loss on 
a de novo basis.  The RO adjudicating the 
claims, the RO should consider the 
additional evidence noted in the body of 
this remand.  

If the benefits sought remain denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Afford this claim expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


